DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/08/2021 has been entered. Claims 1, 3-4, 6, 19 and 21-25 have been amended. Claims 7-17 were previously cancelled. Claims 1-6 and 18-25 remain pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kline (Pub. No.: US 2010/0217223 A1). 
Regarding claim 1, Kline discloses (fig. 1, 8C) an array of absorbent articles (claim 1, ln. 1) comprising: 
A first absorbent article (second pull-on pant-like disposable absorbent article of claim 1, ln. 39/diaper 20 of fig. 1/absorbent article for extra-large babies of table in ¶ 0054) comprising a first topsheet (24), a first backsheet (26) and a first absorbent core (28) disposed between the first topsheet and the first backsheet (¶ 0030, ln. 3-5; claim 1, ln. 39-45), and 
A first ear laminate (ear panel 62/64/elastically extensible flap, claim 1, ln. 46), wherein the first ear laminate comprises a fastener element (engaging component 202, ¶ 0064, ln. 1-3), a first elasticized region (see fig. 8C, portion comprising material 300, ¶ 0064, ln. 27-28), at least one non-elasticized region adjacent to the first elasticized region (ear laminate may be partially elastomeric ¶ 0051, ln. 1-5 and has an elastomeric portion ¶ 0055, ln. 13-22 and thus suggests a non-elasticized region); 

A second absorbent article (first pull-on pant-like disposable absorbent article of claim 1, ln. 3/diaper 20 of fig. 1/absorbent article for medium to large babies of table in ¶ 0054) comprising a second topsheet, a second backsheet and an second absorbent core disposed between the second topsheet and the second backsheet (claim 1, ln. 3-8), and a second ear laminate (claim 1, ln. 9) comprising a second nonwoven layer (claim 10; ¶ 0057, ln. 1-5), a second elastomeric layer joined (claim 10; ¶ 0057, ln. 1-3) together by a second plurality of ultrasonic bonds disposed in a second elasticized region (¶ 0059, ln. 8-12).
Kline fails to explicitly disclose wherein the first ear laminate has an average extension at 10N that is at least 5% greater than the second ear laminate at 10N. 
However, Kline discloses that stretch characteristics of the absorbent articles are defined by the amount of extension that the ears provide (¶ 0055, ln. 1-4). Kline discloses the first absorbent article has a waist hoop circumference in an elastically stretched state that is between 600-700 mm and the second absorbent article has a waist hoop circumference in an elastically stretched state that is between 550-600 mm (claim 4, table in ¶ 0054). A force of less than about 2000 g is applied to the first and 
	Regarding claim 2, Kline fails to explicitly disclose wherein the first elasticized region comprises an area that is greater than the area of the second elasticized region.
	However, Kline discloses that the ear laminates may take on a number of different sizes (¶ 0056, ln. 1-2). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline such that the first elasticized region comprises an area that is greater than the area of the second elasticized region since first absorbent article is more extensible than the second absorbent article. 
	Regarding claim 3, Kline discloses wherein the first ear laminate comprises a first elastomeric material (claim 10, ln. 6-8) and the second ear laminate comprises a second elastomeric material (claim 10, ln. 2-5). Kline fails to explicitly disclose wherein the first elastomeric material and the second elastomeric material differ by at least one 
	However, Kline discloses that the ear laminates may take on a different number of materials (¶ 0056, ln. 1-2) and elastomeric materials can be selected from materials that differ in material type and composition (¶ 0058, ln. 11-18). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline such that the first ear laminate comprises a first elastomeric material and the second ear laminate comprises a second elastomeric material, wherein the first and second elastomeric materials differ by at least one of the group consisting of basis weight, material type, composition and combinations thereof as doing so would provide a first ear laminate that is suitable for an absorbent article for extra-large babies and a second ear laminate that is suitable for an absorbent article for medium to large babies. 
	Regarding claim 6, 	Kline discloses wherein the first ear laminate comprises a primary nonwoven (claim 10, ln. 5-8) and the second ear laminate comprises a secondary nonwoven (claim 10, ln. 1-4). Kline fails to explicitly disclose wherein the primary nonwoven and the secondary nonwoven differ by at least one characteristic selected from a group consisting of layer configuration, fiber composition, calendar bond area, calendar bond shape or basis weight. 
	However, Kline discloses wherein the ear laminates may take on a different number of materials (¶ 0056, ln. 1-2) and the nonwovens can be selected from materials that differ in fiber composition (¶ 0057, ln. 5-28, ¶ 0058, ln. 6-11). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date 
	Regarding claim 19, Kline discloses wherein the first ear laminate comprises a first garment-facing nonwoven and a first body-facing nonwoven (scrim laminated between nonwovens, ¶ 0058, ln. 1-6), wherein at least one of the first garment-facing nonwoven or the first body-facing nonwovens comprises a basis weight of between 14 and 25 gsm (materials for laminate can be materials used for topsheet, ¶ 0057, ln. 5-7; topsheet may be nonwoven with basis weight from about 14 to about 25 gsm, ¶ 0042, ln. 12-13). The basis weight disclosed by Kline overlaps with the claimed basis weight of 20 gsm or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
	Regarding claim 20, Kline discloses wherein the basis weight is 14 to about 25 gsm (¶ 0042, ln. 12-13). The basis weight disclosed by Kline overlaps with the claimed basis weight of 17 gsm or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 21, Kline discloses wherein the first ear laminate and the second ear laminate are void of adhesive (layers of laminate may be bonded by e.g. 
Regarding claim 22, Kline discloses wherein the first ear laminate and the second ear laminate comprise adhesive at only at least one of a chassis attachment bond (¶ 0056, ln. 22-29) and/or a fastener attachment bond (¶ 0066, ln. 3-7). 
Regarding claim 23, Kline discloses (fig. 1) an array of absorbent articles (claim 1, ln. 1) comprising: 
A first absorbent article (second pull-on pant-like disposable absorbent article of claim 1, ln. 39/diaper 20 of fig. 1/absorbent article for extra-large babies of table in ¶ 0054) comprising a first topsheet (24), a first backsheet (26) and a first absorbent core (28) disposed between the first topsheet and the first backsheet (¶ 0030, ln. 3-5; claim 1, ln. 39-45), and 
A first ear laminate (ear panel 62/64/elastically extensible flap, claim 1, ln. 46) wherein the first ear laminate comprises a fastener element (engaging component 202, ¶ 0064, ln. 1-3), one or more first elasticized region (see fig. 8C, portion comprising material 300, ¶ 0064, ln. 27-28), one or more non-elasticized region adjacent to the first elasticized region (ear laminate may be partially elastomeric ¶ 0051, ln. 1-5 and has an elastomeric portion ¶ 0055, ln. 13-22 and thus suggests a non-elasticized region), and a first plurality of ultrasonic bonds disposed in the one or more first elasticized regions (material 300 joined by ultrasonic bonds ¶ 0064, ln. 31-34), wherein the fastener element is joined to the first ear laminate in the one or more first elasticized region and not joined to the first ear laminate in the one or more non-elasticized regions (see fig. 
A second absorbent article (first pull-on pant-like disposable absorbent article of claim 1, ln. 3/diaper 20 of fig. 1/absorbent article for medium to large babies of table in ¶ 0054) comprising a second topsheet, a second backsheet and an second absorbent core disposed between the second topsheet and the second backsheet (claim 1, ln. 3-8), and a second ear laminate (claim 1, ln. 9) having a second plurality of ultrasonic bonds disposed in a second elasticized region (¶ 0058, ln. 1-6; ¶ 0059, ln. 8-12).
Kline fails to explicitly disclose wherein the first ear laminate has an average extension at 10N that is at least 5% greater than the second ear laminate at 10N.
Further, Kline discloses that stretch characteristics of the absorbent articles are defined by the amount of extension that the ears provide (¶ 0055, ln. 1-4). Further, the first absorbent article has a waist hoop circumference in an elastically stretched state that is between 600-700 mm and the second absorbent article has a waist hoop circumference in an elastically stretched state that is between 550-600 mm (claim 4, table in ¶ 0054). A force of less than about 2000 g is applied to the first and second absorbent article which is about 20N (see table in ¶ 0054). Thus, the first article has an average extension at 20N that is about 8% to 14% greater than the second article at 20 N. Therefore, since the first article and the second article comprise two ear laminates (see fig. 1) and stretch characteristics of the absorbent articles are defined by the amount of extension that the ears provide (¶ 0055, ln. 1-4), the first ear laminate has an average extension at 20N that is about 4% to 7% greater than the second ear laminate at 20N. Thus, based on the average extension of the articles at 20N, one of ordinary skill in the art before the expected filing date of the claimed invention would reasonably 
Regarding claim 24, Kline discloses wherein the first ear laminate second ear laminate is void of adhesive (layers of laminate may be bonded by e.g. ultrasonic bonding, ¶ 0059, ln. 8-12, ear laminates may be attached to article by e.g. ultrasonic bonding, ¶ 0056, ln. 22-29 and fastener 202 may be attached by e.g. ultrasonic bonding, ¶ 0066, ln. 3-7; ear laminate is therefore void of adhesive).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kline, as applied to claim 1 above, in view of LaVon et al. (Pub. No.: US 2013/0072887 A1).
Regarding claim 4, Kline fails to disclose wherein a first package comprises the first absorbent article and a second package comprises the second absorbent article, and wherein the first and second packages comprise a common brand name.
LaVon teaches an array of absorbent articles in the same field of endeavor wherein a first package comprises the first absorbent article (Diaper 1, ¶ 0208, ln. 1-2) and a second package comprises the second absorbent article (Diaper 2, ¶ 0208, ln. 2-3), and wherein the first and second packages comprise a common brand name (Pampers, ¶ 0212, 230). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline such that the array comprises a first package comprising the first absorbent article and a second package comprising the . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kline, as applied to claim 1 above, in view of Ashton et al. (Pub. No.: US 2009/0030389 A1).
Regarding claim 5, Kline fails to disclose wherein the first absorbent article comprises a functional feature and the second absorbent article is void of said functional feature. 
Ashton teaches (fig. 1) an array of absorbent articles in the same field of endeavor wherein the first article (second absorbent article) comprises a functional feature (wetness indicator, ¶ 0029, ln. 20-22) and the second absorbent article (absorbent article for first stage of development) is void of said functional feature (¶ 0028). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline such that the first absorbent article comprises a functional feature and the second absorbent article is void of said functional feature, as taught by Ashton. Doing so would provide features that allow garments in the array address characteristics of a wearer’s stage of development. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kline, as applied to claim 1 above, in view of Thomas et al. (Pub. No.: US 2015/0147539 A1). 
Regarding claim 18, Kline fails to disclose wherein the first ear laminate comprises a first average load at break and the second ear laminate comprises a second average load at break wherein the first average load at break is at least 4% greater than the second average load at break. 
Thomas teaches (Table 1) laminates in the same field of endeavor that can be used for ears (elastic side panels, ¶ 0143) wherein a first laminate (Sample 1) comprises first Average Load at Break and a second laminate (Sample 2) comprises a second Average Load at Break, wherein the first Average Load at Break is at least 4% greater than the second Average Load at Break.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline the first ear laminate comprises a first average load at break and the second ear laminate comprises a second average load at break wherein the first average load at break is at least 4% greater than the second average load at break, as taught by Thomas. Doing so would provide a first ear laminate that is suitable for an absorbent article for extra-large babies and a second ear laminate that is suitable for an absorbent article for medium to large babies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kline.
Regarding claim 25, Kline discloses (fig. 1) an array of absorbent articles (claim 1, ln. 1) comprising: 
A first absorbent article (second pull-on pant-like disposable absorbent article of claim 1, ln. 39/diaper 20 of fig. 1/absorbent article for extra-large babies of table in ¶ 0054) comprising a first topsheet (24), a first backsheet (26) and a first absorbent core (28) disposed between the first topsheet and the first backsheet (¶ 0030, ln. 3-5; claim 1, ln. 39-45), and 
A first ear laminate (ear panel 62/64/elastically extensible flap, claim 1, ln. 46), wherein the first ear laminate comprises a fastener element (engaging component 202, ¶ 0064, ln. 1-3), a first elasticized region (see fig. 8C, portion comprising material 300, ¶ 0064, ln. 27-28), one or more non-elasticized regions adjacent to the first elasticized region (ear laminate may be partially elastomeric ¶ 0051, ln. 1-5 and has an elastomeric portion ¶ 0055, ln. 13-22 and thus implies a non-elasticized region), and a first plurality of ultrasonic bonds disposed in the first elasticized region (material 300 joined by ultrasonic bonds ¶ 0064, ln. 31-34), wherein the fastener element is joined to the first ear laminate in the first elasticized region and not joined to the first ear laminate in the one or more non-elasticized regions (see fig. 8C, ¶ 0064, ln. 16-20); and
A second absorbent article (first pull-on pant-like disposable absorbent article of claim 1, ln. 3/diaper 20 of fig. 1/absorbent article for medium to large babies of table in ¶ 0054) comprising a second topsheet, a second backsheet and an second absorbent core disposed between the second topsheet and the second backsheet (claim 1, ln. 3-.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 18-25 have been considered but are moot because the new ground of rejection does not rely on the grounds of rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                          



/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781